Fourth Court of Appeals
                                         San Antonio, Texas
                                               August 17, 2018

                                            No. 04-18-00315-CV

                                            IN RE Juan FERDIN

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Irene Rios, Justice

        On May 15, 2018, relator filed a petition for writ of mandamus and a motion for an
emergency stay of the underlying proceedings pending resolution of this mandamus proceeding.
After we granted the stay, the real party in interest filed a response. After considering the
petition and response, this court concludes relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on August 17, 2018.



                                                             _________________________________
                                                             Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2018.



                                                             ___________________________________
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court

1
  This proceeding arises out of Cause No. 16-03-0246-CVA, styled Juan Ferdin v. Salinas Construction
Technologies, Ltd., pending in the 218th Judicial District Court, Atascosa County, Texas, the Honorable Dick Alcala
presiding.